 In the Matter of BEAVER MILLS-LotsMILLandLOCAL No. 1871,UNITED TEXTILE WORKERS OF AMERICACase No. R-12DIRECTION FOR ELECTIONJanuai y 14,1936The National Labor Relations Board having found that a questionaffecting commerce has arisen concerning the representation of theemployees of the production and maintenance departments of theBeaver Mills-Lois Mill, Douglasville, Georgia, and acting pursuantto the power vested in the National Labor Relations Board by Section9 of the National Labor Relations At, approved July 5, 1935, andpursuant to Article III, Section 8 of the National Labor RelationsBoard Rules and Regulations-Series 1, herebyDIRECTS that as part of the investigation authorized by the Boardin the above case to ascertain representatives for collective bargain-ing with the Beaver Mills-Lois Mill, an election by secret ballot shallbe conducted within a period of one week from the date of this Direc-tion for Election, under the direction and supervision of the RegionalDirector for the Tenth Region, acting in this matter as the agentof the National Labor Relations Board and subject to Article III,Section 9 of said Rules and Regulations, among the employees en-gaged in the production and maintenance departments of the BeaverMills-LoisMill on November 23, 1935 and those employed betweenthat date and the date of this Direction for Election in the produc-tion and maintenance departments, excepting overseers, second hands,supervisory, and clerical employees, and those who quit or have beendischarged for cause during such period, to determine whether ornot they desire to be represented by Local 1871, United TextileWorkers of America.MR. CARMODY took no part in the consideration of the above Direc-tion for Election.[SAME TITLE]Decision,February 8, 1936Cotton Tex-tile Industry-Representatives:proof of choice : petitiondesignat-ing;membership inunion-Unit Appropriate for CollectiveBargacning:eligi-bility formembership in only organization making bonafide effort at collective147 148NATIONAL LABOR RELATIONS BOARDbargaining;production and maintenanceemployees-Election Ordered:questionaffecting commerce:confusion and unrest among employees-controversy con-cerning representation of employees:request by substantial number in appro-priateunit-Interference, Restraint or Coercion:by civic club.Mr. Thomas I. Emersonfor the Board.Spalding, Sibley, Troutman cBrock,byMr. P. F. Brock,ofAtlanta, Ga., andMr. Francis H. Baldy,of New York City, for theCompany.Mr. Frank Constangy,of Atlanta, Ga., for the Union.Mr. Joseph Rosenfarb,of counsel to the Board.DECISIONSTATEMENT OF CASEOn October 21, 1935, Local No. 1871, United Textile Workers ofAmerica, hereinafter called the union, acting pursuant to Article III,Section 1 of the Rules and Regulations-Series 1, filed with theNational Labor Relations Board a petition for an investigation andcertification of representatives of employees in the Lois Mill of BeaverMills, hereinafter called the company, pursuant to Section 9 (c) ofthe National Labor Relations Act, approved July 5, 1935.On No-vember 12, 1935, this Board, pursuant to Article III, Section 3 ofRules and Regulations, authorized the Regional Director for theTenth Region to conduct an investigation and to provide for anappropriate hearing upon due notice.Notice of hearing was issuedand duly served, and hearings were held on December 3 and 4, 1935,before a Trial Examiner designated by the Board.The company. appeared through counsel and filed a motion todismiss the proceedings.Thismotion was denied by the TrialExaminer.The company then filed a plea to the jurisdiction of theBoard and in abatement of the proceedings.Testimony was takenon this plea by the Trial Examiner and decision was reserved.Thecompany also filed a second motion to dismiss on the merits, uponwhich decision was likewise reserved, and an answer.By stipulationthe evidence taken on the plea to the jurisdiction is also to beconsidered on the merits.The ruling of the Trial Examiner on the first motion to dismiss ishereby affirmed.The plea to the jurisdiction and in abatement, andthe second motion to dismiss, upon which decision was reserved, arehereby denied.From the evidence adduced at the hearing the National LaborRelations Board promulgates the following : DECISIONS AND ORDERS149FINDINGS OF FACT1.The Beaver Mills is a corporation organized and existing underthe laws of the State of Massachusetts, with its principal office inNew York City. It owns and operates a textile mill in Douglasville,Georgia, known as the Lois Mill.As of November 23, 1935, therewere 232 employees at the Lois Mill. The company also owns atextile mill in Asheville, North Carolina, and one in Waterford, NewYork, neither of which, however, it has operated for. the last fewyears.2.The same group of stockholders which owns a controlling sharein the Beaver Mills likewise owns a controlling interest in the MartelMills and the Henrietta Mills.The Martel Mills is incorporated inDelaware and operates six mills, one in Georgia and the remainderin North and South Carolina.The Henrietta Mills is incorporatedin North Carolina and operates two mills in North Carolina and onein South Carolina.The officers of the Beaver Mills, Martel Millsand Henrietta Mills are identical.3.The Lois Mill is engaged in the manufacture of cotton goods,principally broad cloth.It converts raw cotton into the gray stateof the product, the finishing being done at other mills.4.The cotton from which the Lois Mill produces its cotton goodsispurchased through a cotton buyer located in Henrietta, NorthCarolina, from merchants and other sellers located in New Orleans,Memphis, Dallas and other concentration points outside the State ofGeorgia.All of the cotton used by the Lois Mill is grown in andshipped from states other than Georgia, principally from Arkansasand also from Texas, Louisiana, Mississippi and other states.Thecotton is shipped to the Lois Mill by rail. It is then stored in thewarehouse of the Mill where there is normally a six to ten weeks'supply on hand.The Lois Mill consumes about 75 bales a week orabout 4,000 bales a year.5.The Lois Mill also consumes about 5,000 tons of coal a year, sixto eight weeks' supply of which is normally one hand in the yard ofthe Mill.All the coal is obtained from Tennessee and Kentucky.6.Certainmiscellaneous supplies are obtained from outside ofGeorgia; starch is shipped from Illinois; burlap is bought in NewYork and shipped from points in South Carolina and Georgia;machine supplies are obtained in Massachusetts.Sizing and beltingare obtained from Georgia.7.The Lois Mill produces 35,000 pounds of cotton goods a week.All of this is sold through Catlin Farish Company of New York.commission merchants, who are exclusive selling agents for the mills.Shipments from the Mill are by rail, f. o. b. Douglasville, Georgia. 150NATIONALLABOR'RELATIONS BOARD8.More than 90 per cent of the products of the Mill are shippedto points outside of the State of Georgia.The greater part of thisis sent to finishing plants in Massachusetts, South Carolina and otherstates.9.Goods shipped by the Mill to finishing plants are in the normalcourse shipped out from such plants, after being finished, to allpoints in the United States where they are worked up into clothingand other finished goods which are in turn shipped to various pointsin the United States.10.The Beaver Mills is in keen competition with mills all overthe southern and eastern states which produce the same type offabric.11.All of the aforesaid constitutes a continuous flow of trade,traffic and commerce among the several states.12. In September 1934 a strike occurred in the Lois Mill whichlasted for a period of about four weeks.During that time theMill did not operate; nor did it make any shipments of its products.13. In September, 1933, Local No. 1871 of the United TextileWorkers of America, a labor organization affiliated with the Ameri-can Federation of Labor, was organized among the production andmaintenance employees of the Lois Mill.14.During a period of several weeks following July 9, 1935, apetitionwas circulated by members of the union among the em-ployees of the Mill authorizing the union and the Georgia Federa-tion of Labor to act as collective bargaining representatives and toenter into' negotiations with the management for an agreement con-cerning wages, hours, and conditions of work.The petition was notcirculated in the plant.About 236 employees of the Mill signed thepetition, of whom 189 were on the payroll of the Mill on November23, 1935.15.At a meeting of the union on July 13, 1935, a bargaining com-mittee, which included the President of the Georgia Federation ofLabor, was appointed to negotiate with the management.On orabout August 1, 1935, the committee conferred with the managementin the offices of the Mill. The management did not at that timequestion the right of the committee to represent the employees.16.On or about July 17, 1935, the management closed down theLois Mill.17.During September and October, 1935, the Civitan Club ofDouglasville, Georgia, prepared and caused to be circulated amongthe employees of the Lois Mill, a petition reading as follows :"We, the undersigned former employees of Beaver Mill, affirmour loyalty and confidence in the managers, H. C. Dresser andT.W. Haddle, and respectfully ask that if it is at all practical DECISIONS AND ORDERS151and can be done without material loss to the company, that oper-ations of the mill be resumed as soon as possible."We are all in desperate need of work and agree to such rulesand regulations as are in effect at other mills in this section ofthe country."18.On or about October 15, 1935, the Lois Mill was reopened.Themaximum hours fixed by the Textile Code were retained,the workload was increased,and wages were reduced,but not below the min-imum fixed by the Textile Code.19.Shortly after the notice of hearing was served on the partiesin this proceeding the Civitan Club prepared and caused to becirculated among the employees of the Lois Mill a second petitionreading as follows :"GENTLEMEN : We, the undersigned employees of Beaver Mills-Lois Mill, Douglasville,Georgia, are satisfied with our workingconditions and do not want any elections in our mill or any otherinterference."This petition was circulated in the Mill, during working hours andin the presence of the foremen,by J. W.Wortham,a steam engineoperator in the Mill, and Grady Cole, a section hand in the Mill.Thepetition was signed by 185 employees.20.The Civitan Club ofDouglasville is composed of business menin Douglasville and includes in its membership the mayor of Douglas-ville and several of the councilmen.The Club is openly and activelyopposed to the selection by the employees of the Lois Mill ofrepresentatives who are not employees of said Mill or residents ofDouglasville,and to the participation by such persons in the activi-ties of said employees relating to self-organization and collectivebargaining.21.Ever since its organization,the union has been an active, func-tioning organization,and has held regular meetings at which attend-ance has variedfrom 75 to 150.22.A state of uneasiness,tension, and bitterness on the questionof representation exists among the employees of the Lois Mill.Thesituation thus existing tends to lead to labor disputeswhich have thenecessary effect of burdening and obstructing commerce and the freeflow of commerce by materially affecting,restraining,and burdeningthe free flow of cotton to the Lois Mill and the free flow of cottongoods from the Lois Mill.23.All the employees in the Lois Mill except the supervisory andclerical force are eligible for membership in Local No.1871, UnitedTextileWorkers of America.No other labor organization existsor has in recent years existed in said Mill.97571-36-vol i-11 152NATIONALLABOR RELATIONS BOARDCoNoLusIoNs or LAW1.The production and maintenance employees of the Lois Mill,which includes all employees except the executive and managerialstaff, overseers, second hands, clerical employees, and mill police-men, constitute a unit appropriate for the purposes of collective bar-gaining, within the meaning of Section 9 (b) of the Act.2.A question affecting commerce has arisen concerning the rep-resentation of the production and maintenance employees of the LoisMill, within the meaning of Section 9 (c) of the Act.